DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Appeal Brief filed December 16, 2021 has been considered and Appeal Conference has decided that the case is in condition for allowance as discussed below.
 Applicants' Amendment was filed on April 30, 2021 in which Claims 1, 5 and 10 are amended to change the breadth and scope of the claims and new Claims 11-13 are added. 
Claims 1-13 are pending in the instant application, which will be examined on the merits herein.
Priority
This application is a 371 of PCT/US2018/040196 filed June 29, 2018, which claims benefit of 62/546,046 08/16/2017.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 5, line 4 to page 6, line 8 of the Appeal Brief, filed December 16, 2021, with respect to Claims 1-9 and 11-13 have been fully considered and are persuasive. The rejection of Claims 1-9 and 11-13 under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Hayakawa et al (US Publication No. 2009/0176277 A1) has been withdrawn.
Applicant's arguments, see page 6, line 10 to page 7, last line of the Appeal Brief, filed December 16, 2021, with respect to Claim 10 have been fully considered and are persuasive. The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US Publication No. 2009/0176277 A1) in view of Prinz et al (US Patent No. 3,137,736) has been withdrawn.

Claims 1-13 are allowed.


	The Hayakawa et al publication (US 2009/0176277 A1), which was used to reject the claims in the Final Rejection dated July 19, 2021, is representative of closes prior art of record, which discloses a conventional hydrolysis of cellulose ether, which include an acid-catalyzed hydrolysis, using hydrogen chloride and an alkali-catalyzed hydrolysis using alkali solutions such as KOH or NaOH solutions. Hayakawa also disclosed that after hydrolysis, the acid can be neutralized by a weak alkali powder such as sodium bicarbonate and the base can be neutralized by a weak acid powder such as oxalic acid. However, the Hayakawa publication failed to teach or fairly suggest adding a solid base as recited in claim 1 to the cellulose ether before adding an acid for acid-catalyzed hydrolysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623